 PENN TRAFFIC COMPANY189Penn Traffic Company,Riverside Division and RetailClerks Local Union No. 298,Retail Clerks Interna-tionalAssociation,AFL-CIO and United FoodHandlersUnion,Party to the Contract. Case8-CA-8490July 17, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING ANDJENKINSOn March 31, 1975, Administrative Law JudgeMax Rosenberg issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief, and the Respondentfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The principal issue presented is whether, under thecircumstances of this case, the employees of the new-ly acquired five Bi-Lo Markets, all located in theState of Ohio, can be considered an accretion to apreexisting unit of employees of the Respondent'sapproximately 30 Riverside Markets located mostlyin the State of Pennsylvania. All the Pennsylvaniaand Ohio stores are located within 15 to 30 milesfrom each other and a similar distance from theRespondent's headquarters in DuBois, Pennsylvania.The five Bi-Lo Markets were originally operatedby the National Tea Companyunder the names of"Loblaw's" and "Saveway." Four were closed in Au-gust 1972, because they proved unprofitable, and thefifth store located in Warren, Ohio, had been closedearlier.Negotiations for operation of the stores be-gan in October 1973, and the final arrangements oftheir sale were reached in January 1974. At the timeof the acquisition, Respondent was aware that theRetail Clerks International Union and the Amalga-mated Meat Cutters International had been partiesto collective-bargaining contracts with the NationalTea Company for thestores in issue.On the date ofacquisition by Respondent, it made no agreementwith the National Tea Company regarding the repre-sentative status of these Unions.The relevant evidentiaryfactsmay besummarizedas follows:The Respondent's Riverside Markets began busi-ness operations in 1947 with one market located inBrookville,Pennsylvania. By 1953, the RiversideMarkets had expanded to four, all located in nearbyPennsylvaniacities.The S.V. Food Handlers Union,whose name was changed in 1962 to United FoodHandlers Union, herein called UFHU, was volun-tarily recognized in 1953 by the Respondent in allfour Riverside Markets. By 1962 Respondent was op-erating 10 markets and the UFHU was voluntarilyrecognized as the exclusive bargaining representativeof the employees in all its markets.In the spring of 1962, the Board conducted anelection instore 7, located at Clarion, Pennsylvania,pursuant to a petition filed by the AmalgamatedMeat Cutters and Butcher Workmen, Local 590, inwhich UFHU intervened. The UFHU received a ma-jority of the votes cast and was certified as the bar-gainingrepresentative. Thereafter, the UFHU filed apetition seeking certification in the othernine storesand was certified in May 1962 by the Board to repre-sent the unit employees.From August 1962 until March 1966, the Respon-dent acquired five stores, also located in Pennsylva-nia.Voluntary recognition was extended to UFHUto represent the employees in these markets. In 1966the Respondent opened three additional stores. Oneof the stores involved was a relocation of anearlierstore, in which UFHU had been certified and whichhad closed down, to which all the employees weretransferred.As to the other two stores the UFHUpetitioned the Board for elections and was thereaftercertified to represent the employees in the appropri-ate units.From October 1967 until May 1973, Respondentacquired stores 20 through 30 and voluntarily recog-nized UFHU as the exclusive bargainingrepresenta-tive for the employees in those markets.Both the Respondent and UFHU have consistent-ly interpreted their collective-bargainingagreementas requiring recognition at newly acquiredfacilities.Although the contracts with the Respondent have al-ways contained union-security provisions which re-quiremembership of unit employees in the UFHU30 days after employment, the contracts never had,and do not now contain, accretionclauseswherebythe parties agreed that any future stores located with-in the Respondent's territorial jurisdiction would bedeemed an accretion to theexisting-bargaining unit.Apparently the practice has been for the Respondentto recognizethe UFHU at each newly-acquired storewithout any prior showing of majoritystatus.'No contention is made by the General Counsel thatthe recognition ofContinued219 NLRB No. 35 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDNegotiations for the current contract between theRespondent and the UFHU began around October1973. At that time none of the Bi-Lostoreshad beenacquired. In the negotiating session the next monththe subject of the Bi-Lo Markets was raised and theUnion was informed that the Respondent antici-pated purchasing the five stores, described above.The Respondent further explained that it could oper-ate the stores profitably only as discount stores andcould not pay the prospective Bi-Lo employees thesame wage rates asthe Riverside Market employeesfor similar work.The contract subsequently negotiated providedthat regular Riverside Market wage rates would ap-ply to all meat department employees, head floor-men, producemanagers,and supervisory employees,while lower rates of pay would be paid to the remain-der of the prospective bargaining unit employees,such as head cashiers, cashiers, part-timeand full-timeclerks, and prepackers. The current collective-bargaining agreement covering employees of bothRiverside and the five Bi-Lo Markets was executedby the parties on March 18, 1974, before the Bi-Lostoreswere opened, and is effective December 1,1973, through May 1, 1975. The first Bi-Lo storesopened on March 26, 1975.2In staffing the Bi-Lo stores the Respondent postedopenings companywide for most jobs. Transferswhich occurred were mainly in nonunit jobs. Practi-cally all the unit employees (packer, prepacker, cash-ier,clerk,and head cashier) were hired locally,through the Ohio Employment Service, classified ad-vertisements in local newspapers, or direct inquiriesfrom individuals who walked into the store. Of theapproximately 150 employees in the five Bi-Lo Mar-kets approximately one-third, including supervisors,were transferred from the Riversidestores.The re-cord shows little interchange of unit employees on apermanent basis among the Bi-Lo and the Riversidestores.Prior to the opening of the stores and during thetime when prospective employees were being inter-viewed for employment, employees were generallyinformed, in somecasesby Respondent's officials,that the UFHU was recognized as the collective-bar-gaining agentfor the five Bi-Lo stores and that underthe UFHU at any of the Respondent's Riverside Market stores prior to theiropening,or without a showingof majoritystatus,was in any manner inap-proriate or illegally obtained.2pOn February 28, 1974, the Retail Clerks International Association,AFL-CIO,sent the Respondent a letter contending that it hadjurisdictionand a labor contract covering the employees of the five stores,excludingmeat department employees.There was no evidence presented that the Re-tail Clerks represented a majority of the employees in an appropriate unit inany of the stores.In response to theUnion's letter,the Respondent deniedthat it had any obligations to deal with the Retail Clerks.the contract they would be required to join theUnion after 30 days and pay dues andinitiation feestoUFHU. Such information was given before theprospective employees had signed UFHU authoriza-tion cards and before UFHU union meetings wereconducted. Since the markets have opened, theRespondent's officials have solicited employees tosign cards and permitted notices of meetings to beposted in the stores. Authorized representatives ofUFHU have also been permitted to enterRespondent's stores for the purpose of investigatinggrievances or complaints.Unlike most Riverside stores the Bi-Lo Markets donot have bakery facilities or delicatessens, and theoverall prices are substantially lower than the pricesat the Riverside Markets. Fringe benefits are sub-stantially the same for both Bi-Lo and Riverside em-ployees. As noted above, the wages of most unit em-ployees in the Bi-Lo stores are lower than those inthe Riverside stores doing similar work.Although corporate functions, such as advertising,purchasing, pricing, accounting and merchandisingare centrally performed from the DuBois, Pennsylva-nia, headquarters, the record is clear that the localmanagerssupervise day-to-day operations of theirstores, under the overall supervision of the zone su-pervisor who is in charge of only the five Bi-Lo Mar-kets and reports to the Respondent's assistant gener-almanager.The individual store managers have the followingauthority: (1) to mark down perishable goods; (2) toeffect the ordering and the stocking of merchandiseand to correct, but not initiate, advertising; (3) toauthorize emergency repairs; (4) to hire, discharge,discipline, and suspend employees, subject to estab-lished policies; (5) to hire part-time employees afterposting those jobs in all stores within a 15-mile ra-dius, and full authority to hire part-time packers; (6)to reduce the hours of part-time employees; (7) toschedule hours and assign duties; and (8) to partici-pate in the initial step of the grievance procedure.The General Counselallegesthat the Respondentrendered unlawful aid, assistance, and support toUFHU in violation of Section 8(a)(1) and (2) of theAct in regard to the Bi-Lo Markets. The GeneralCounsel relies on the Respondent's executing a con-tract with UFHU before there was a majority show-ing, and the Respondent's maintaining in force andeffecta supplemental collective-bargaining agree-ment which requires employees to become membersof UFHU after 30 days of employment, and in otherways assisting the Union by encouraging member-ship. The Respondent denies the commission of anyviolation of the Act, contending the five stores inquestion constituted an accretion to the existing bar- PENN TRAFFIC COMPANY191gaining unit and that it was merely following long-established procedures in its treatment of employeesand the recognition of the UFHU at newly acquiredstores.Relying principally on geographical proximity ofthe Bi-Lo stores to the Respondent's Riverside stores,the extent of interchange of employees among thestores in question and the Riverside Markets, and thecentralization of labor relations and other businessfunctions, the Administrative Law Judge concludedthat the acquisition of the Bi-Lo stores constituted anaccretion to the establishedexistingcompanywideunit to become a single unit for collective-bargainingpurposes and dismissed the allegations of violationsof Section 8(a)(1) and (2) of the complaint in theirentirety.We do not agree.Contrary to the Administrative Law Judge we findthat the factors involved in this proceeding do notmeet the criteria commonly used by the Board todetermine whether a group of newly acquired em-ployees in a new operation constitutes an accretionto an existing unit.The one factor most commonly relied on by theBoard in finding accretion, interchange and transferof employees from the existing unit to the newly ac-quired operation, appears to be singularly lacking.'With the exception of supervisory employees, practi-cally all the rank-and-file unit employees were newlyhired locally and there is little or no interchangeamong the units. Nor does the centralization of oper-ations appear so physically, functionally, and admin-istratively integrated as to make only an overall unitappropriate.' The store managers have a high degreeof autonomy, not too different from that found inother multistore operations in which we have found asingle store to be an appropriate unit.' Significantly,the overall supervision of the stores is by a zone man-ager who is concerned only with the operation of thefiveBi-Lo stores. The reason is that the stores inquestion-because of their unique wage and pricingpolicies, geographical location, and method of opera-tions-have a communityof interestwhich differsfrom the Riverside Markets.Finally, we find that bargaining history, contraryto the conclusion drawn by the Administrative LawJudge, militates against a finding of accretion. Priorto Respondent's acquisition of the five stores in issuebargaining was not on a multistore basis. Indeed,among the Riverside stores themselves the history3 See EssexWire Corporation,130 NLRB 450 (1961);Combustion Engi-neering,Inc.,195 NLRB 909 (1972).CfGraniteCitySteel Company,137 NLRB 209 (1962);Combustion En-gineering,Inc., supra.3See Sav-OnDrugs, Inc.,138 NLRB 1032 (1962);Haag DrugCompany,Incorporated,169 NLRB 877(1968). Cf.Food Marts,Inc., 200 NLRB 18(1972).does not show a clear multistore bargaining pattern .6As noted above, the UFHU petitioned for and wascertified on, in most cases, a less than multistore ba-sis, and in one case on a single-store basis. We con-sider this further evidence that a less than overallmultistore unit would be appropriate and that thefive Bi-Lo stores were not necessarily covered by anypreexisting unit. Accordingly, we find that the Bi-Lostores are not an accretion to the 30-store Riversideunit .7In the circumstances we conclude that the employ-ees under the guise of accretion were compelled tojoin and pay initiation fees and dues to the UFHUwithout ever being given an opportunity to expresstheir preference as to the selection of a bargainingrepresentative.Moreover, it is undisputed that thiswas accomplished through the aid and assistance ofRespondent's supervisors and officials. Thus, the Re-spondentunlawfullyrecognizedand extendedUFHU's union-security agreement to employees atthe Bi-Lo stores at a time when there was no showingthat the employees expressed a desire to be repre-sented by UFHU or that UFHU represented an un-coerced majority.' By these acts and conduct the Re-spondent violated Section 8(a)(1) and (2) of the Act.THE REMEDYThe Board has found that the Respondent, by itsassistance to and recognition of the UFHU and byextending the coverage of its existing contract cover-ing its Riverside Markets to the employees in the fiveBi-Lo Markets, violated Section 8(a)(1) and (2) of theAct. The Board will therefore order that the Respon-dent cease and desist from said violations of the Act,ceasegiving effect to the December 1, 1973, throughMay 1, 1975, contract as it affects Bi-Lo employees,without, however, requiring the Respondent to varyany of the substantive features established under thesaid contract. -Further, we shall order that the Re-spondent withdraw recognition of the UFHU as ex-clusive representative of the Bi-Lo employees.Having found that the Respondent violated Sec-tion 8(a)(2) in the unlawful extension of the union-security provisions of its contract covering the River-sideMarkets to the employees at the Bi-Lo stores, weshall follow our customary remedial practice and or-der reimbursement of the employees involved by Re-spondent for dues and fees unlawfully exacted from6Cf.ManitowocShipbuilding,Inc,191NLRB 786 (1971).7We find it unnecessary,however,and do not conclude in this proceed-ing that a single store,the five-store grouping,or that the combined River-side and Bi-Lo storesare appropriate units or the only appropriate units.8 SeeMelbetJewelry Co, Inc.,180 NLRB 107(1-969), cf'Retail ClerksUnion,Local 870,RetailClerksInternational Association,AFL-CIO (WhiteFront Stores,Inc),192 NLRB240 (1971),andSmith'sManagement Corpo-ration d/b/a Frazier's Market,197 NLRB 1156 (1972).- 192DECISIONSOF NATIONALLABOR RELATIONS BOARDthem withinterestas set forth inIsisPlumbing &Heating Co.,138 NLRB 716 (1962).CONCLUSIONS OF LAW1.Respondent,Penn TrafficCompany,RiversideDivision,is an employer engaged in commerce with-in the meaning of Section 2(6) and(7) of the Act.2.The United FoodHandlersUnionisa labororganization within the meaning of Section 2(5) ofthe Act.3.By unlawfullyassistingand supporting theUFHU, and bythe unlawful extension of the union-security contract to Bi-Lo employees, Respondentengaged in unfair labor practices within the meaningof Section 8(a)(1) and(2) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section2(6) and (7) of the Act.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Penn Traffic Company, Riverside Division, DuBois,Pennsylvania, its officers,agents, successors,and as-signs, shall:1.Cease and desist from:(a)Contributing support and assistance to theUnited FoodHandlersUnion or to any other labororganization of its employees.(b)Recognizing the UFHU as the bargaining rep-resentative of any of its Bi-Lo employees for the pur-poses of dealing with the Respondent concerninggrievances, labor disputes,wages, ratesof pay, hoursof employment, or other conditions of employment,unless and until said labor organization shall havedemonstrated its exclusive majority representativestatuspursuant to a Board-conducted electionamong the said Bi-Lo employees in a unit found ap-propriate.(c)Giving effect to the collective-bargainingagreement effective as of December 1, 1973, betweenRespondent and UFHU, or to any extension, renew-al,modification, or supplement thereof insofar as itapplies to its Bi-Lo operations; provided, however,that nothing herein shall require the Respondent tovary or abandon any wages, hours, or other substan-tive features of its relations with its Bi-Lo employeeswhich the Respondent has established in the perfor-mance of the contract, or to prejudice the assertionby employees of any rights they may have thereun-der.(d) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed in Section7 of the Act.2.Take the following affirmative action which willeffectuatethe policies of Act:(a)Reimburse employees at its Bi-Lo Markets forany initiationfees,dues, or other moneys paid orchecked off pursuant to-the agreement applied to Bi-Lo employees or to any extension, renewal, modifica-tion, or supplement thereof, or to any agreement su-perseding it, plus interest as set forth inIsis Plumbing& Heating Co., supra.(b)Withdraw and withhold all recognition fromUFHU as the exclusive bargaining representative ofthe employees at the Bi-Lo Markets for the purposeof dealing with it concerning grievances, labor dis-putes, wages,rates of pay, hours of employment, orother conditions of employment unless and until saidlabor organization shall have demonstrated its exclu-sivemajority status pursuant to a Board-conductedelection in a unit or units found appropriate at theBi-Lo Markets.(c)Post at the Bi-Lo Markets in Warren andYoungstown, Ohio, copies of the attached noticemarked "Appendix." 9 Copies of said notice, onforms provided by the Regional Director for Region8, after being duly signed by Respondent or its repre-sentative, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other materi-al.(d)Notify the Regional Director for Region 8, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.9In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTassist orcontribute support totheUnited Food Handlers Union or to any PENNTRAFFIC COMPANY193other labor organization of our employees.WE WILL NOT recognize said Union as the ex-clusive bargaining representative of employeesin our Bi-Lo Markets, unless and until the saidlabor organization shall have demonstrated itsexclusivemajority status pursuant to a Board-conductedelection amongthe employees in aunit or units appropriate at the Bi-Lo Markets.WE WILL NOT give effect to the collective-bar-gainingagreement ofDecember 1, 1973,throughMay 1, 1975, with the United FoodHandlers Union, insofar as it affects Bi-Lo Mar-ket employees; provided, however, that nothingin the Board's Decision requires us to vary orabandon those wages, hours, or other substan-tive features of our relations with our employees,established in carrying out that agreement, or toprejudice the assertion by employees of anyrights they may have under the terms of thatagreement.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their right to self-organization,to form labor organizations, to join or assist theabove-named Union or any other labor organi-zation, to bargain collectively through represen-tatives of their own choosing, or to engage inother concerted activities for the purpose of col-lective bargaining or other mutual aid or protec-tion or to refrain from any or all such activities,except to the extent that such rights may be af-fected by an agreement requiring membership ina labor organization as a condition of employ-ment as authorized in Section 8(a)(3) of the Act,as amended.WE WILL make whole the employees of the Bi-Lo Markets for dues and initiation fees paid tothe above-named labor organization, plus inter-est at the rate of 6 percent per year.Labor Relations Board and an answer filed thereto byPenn Traffic Company, Riverside Division, herein calledthe Respondent? The issue raised by the pleadings relatesto whether Respondent violated Section 8(a)(1) and (2) ofthe National Labor Relations Act, as amended, by certainconduct to be detailed hereinafter. Briefs have been re-ceived from the General Counsel and the Respondent,which have been duly considered.Upon the entire record made in this proceeding, includ-ingmy observation of the demeanor of the witnesses asthey testified on the stand, I hereby make the following:FINDINGS OFFACT AND CONCLUSIONS1.THE BUSINESS OF THE EMPLOYERRespondent, a Pennsylvania corporation with its princi-pal offices located in DuBois, Pennsylvania, is engaged inthe retail sale of groceries and related food productsthroughout the States of Ohio and Pennsylvania, and oper-ates the five retail stores herein involved which are locatedat the following addresses within the State of Ohio: StoreNo. 35 at 4331 Mahoning Avenue, Champion Township,Warren, Ohio; Store No. 36 at 1020 N. Park Avenue, War-ren, Ohio; Store No. 37 at 600 Mahoning Avenue, Austin-town Plaza, Youngstown, Ohio; Store No. 38 at 886 Mid-lothian Blvd., Youngstown, Ohio; and, Store No. 39 at 590Francisca Avenue, Youngstown, Ohio. During the annualperiodmaterial to this proceeding, Respondent derivedgross revenues in excessof $500,000, and received at theabove-named stores goods valued in excess of $50,000 di-rectly from points located outside the State of Ohio. Thecomplaintalleges, the answer admits, and I find that Re-spondent is an employer engaged in commerce within themeaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRetailClerks Local Union No. 298, Retail Clerks Inter-nationalAssociation, AFL-CIO, herein called the RCIA,and United Food Handlers Union,herein called theUFHU, are labororganizationswithin themeaning of Sec-tion 2(5) of the Act.PENNTRAFFIC COMPANY,RIVERSIDEDIVISIONDECISIONMAx ROSENBERG, Administrative Law Judge: With allparties represented, this proceeding I was tried before mein Youngstown, Ohio, on November 19 and 20, 1974, on acomplaint filed by the General Counsel of the National1Case 8-CA-8490 was consolidated by the Regional Director for Region8 with Case 8-CA-8573 for purposes of hearing.The consolidated caseswere severed at the hearing for purposes of decision.III.THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that Respondent rendered unlaw-ful aid,assistance,and support to UFHU, in violation ofSection 8(a)(1) and (2) of the Act, when, on March 1,1974,3 it executed and, at all times thereafter material tothis proceeding, it maintained in force and effect a supple-mentalcollective-bargaining agreement covering all em-ployees in Stores Nos. 35, 36, 37, 38, and 39 which requiredthose employees to become members of UFHU after 30days of employment with Respondent, and on variousdates commencing on March 1, through its agents and su-pervisors, it urged and solicited employees at those fivestores to sign membership applications and checkoff au-2 The complaintin thisproceeding, whichissued on September26, 1974,is based on charges filedon July 11, 1974, and served on July 17, 1974.3Unless otherwise indicated,all dates herein fallin 1974. 194DECISIONSOF NATIONALLABOR RELATIONS BOARDthorization forms forUFHU andassisted that labor orga-nization in obtaining said forms from the employees. Forits part,Respondent denies the commission of any laborpractices proscribed by the statute, contending that the fivestores in question constituted an accretion to an existingbargaining unit.At the outset of the hearing,the parties stipulated as tothe acquisition,bargaininghistory,and mode of operationof Respondent's stores known as the Riverside Marketsand those involved herein which are styled as the Bi-LoMarkets.Based on the stipulations,I find the facts as fol-lows.Riverside Markets commenced its business operations in1947 when it acquired a store in Brookville,Pennsylvania.By 1953,RiversideMarkets consisted of four enterprises,all of which were located in various Pennsylvania cities.During the same year, Respondent voluntarily recognizedthe S.V. FoodHandlers Union,which name was changedin 1962 to the UFHU, as the exclusive collective-bargain-ing representative for the employees in all four existingRiverside Markets.From 1955 to 1960, Respondent madethe acquisition of six additional stores in Pennsylvania and,by 1962,Respondent operated 10 markets.In 1962, Re-spondent voluntarily granted exclusive representative sta-tus to UFHUas the bargaining agent for the employees inall ten stores.On February 22, 1962,pursuant to a petition filed by theAmalgamated Meat Cutters and Butcher Workmen Local590, in Case 6-RC-3059,the Board conducted an electionamong the employees at Respondent's Store No. 7 in Clar-ion, Pennsylvania,in which UFHU intervened.On March22, 1962,the Board certifiedUFHU asthe exclusive repre-sentative for a unit of these employees.On May 10, 1962,following the filing of a petition byUFHU in Case6-RC-3069,this labor organization againdefeated the Meat Cutters in an election among the em-ployees in Respondent'sPennsylvania StoresNos. I(Brookville),2 (Reynoldsville),3 (Dubois),4 (Oil City),5(Clearfield),6 (Franklin),8 (St.Marys), 9 (Altoona), and10 (Johnstown),and UFHU was awarded an additionalcertification to represent all nine of these installations.Between August 1962 and March 1966, Respondent ac-quired Stores Nos. 11 (Indiana),12 (Altoona),14 (Johns-town),15 (State College), and 16(Philipsburg),all locatedin Pennsylvania,and Respondent voluntarily extended rec-ognitiontoUFHU torepresent the employees at thesemarkets.In 1966,Respondent began the operation of Stores Nos.17 (Oil City),18 (Meadville),and 19(Titusville).TheUFHU was accorded exclusive representative status byRespondent covering the employees in Store No. 17 be-cause all the employees from Store No. 7 (Clarion), atwhich UFHU was certified,were transferred to Store No.17.4 In this period,UFHUpetitioned for an election atStores No.18 and 19 in Cases 6-RC-4372and 6-RC-4373,respectively,and was thereafter certified to represent theemployees at the latter stores.From October 1967 untilMay 1973,Respondent man-This transfer was occasionedby the happenstance that Store No. 7 hadbeen destroyedby firein September 1966.aged to acquire Stores Nos. 20 (Sharon), 21 (State College),22 (Punxsutawney), 23 (Vinco), 24 (Duncansville), 25(Somerset), 26 (Grove City), 27 (State College), 28 (Brook-field), 29 (Spangler), and 30 (Huntingdon). With the excep-tionof the market located at Brookfield, Ohio (Store No.28), all of the Riverside Markets are situated in Pennsylva-nia.Upon acquisition of Stores Nos. 20 through 30, theUFHU was granted voluntary recognition as the represen-tative of the employees in those stores by Respondent.5Regarding the five Bi-Lo Markets here in issue, theywereoriginally operated by the National Tea Companyunder the names of "Loblaw's" and"Saveway,"and weresubsequently catalogued as Stores Nos. 35 (Champion,Warren), 36 (Park. Ave.,Warren), 37 (Austintown,Youngstown), 38 (Midlothian, Youngstown), and 39 (Fran-cisca,Youngstown), by Respondent, all located in the Stateof Ohio. Of the Bi-Lo stores, four were closed by the Na-tionalTea Company in August 1972 andremained vacantfor an extended period. Store No. 35 was never reopenedfor businessby that company.In October 1973, National Tea Company inquired ofRespondent whether it was interested in acquiring the five"Loblaw's-Saveway" markets and convert them into Bi-LoMarkets.Negotiations ensued until the final arrangementsof sale were reached in January 1974. Under the terms ofthe agreement, National Tea Company bound itself to paythe rental expenses until June 30, 1974, after which Re-spondent became liable for them.Respondent also waspermitted to occupy the five stores at any time it desired toreopen them for business.At the time of acquisition, Re-spondent was aware that the RCIA and the Meat Cuttershad been parties to collective-bargaining contracts with theNational Tea Company when the stores were operated bythe latter company. On the date of acquisition by Respon-dent,itmade no agreementwith the National Tea Compa-ny regarding the representative status of the RCIA or theMeat Cutters.With respect to a comparison of the Riverside Marketsand the Bi-Lo Markets, the parties further stipulated thatthe conventional Riverside Market is operated on a basissimilar to Fazio's Markets in the Youngstown area.Severalof the Riverside Markets have special bakery and delicates-sen facilities in addition to the standard meat,produce,and grocery departments found in all stores. None of theBi-LoMarkets have bakery facilities or delicatessens.When Respondent remodeled the Bi-Lo Markets, it re-moved drug department facilities that had been in two ofthe stores previously operated by National Tea Company.Overall, the prices at the Bi-Lo stores are substantially low-er than the prices at the Riverside Markets.In staffing the Bi-Lo stores,Respondentposted the jobopenings companywide for most of the jobs. The transferswhich occurred were in the positions of head floorman,assistantmanager, meat manager,produce manager, andstoremanager. Employees in the classifications of packer,prepacker, cashier, clerk, and head cashier were not in-volved in the transfers because the Respondent does not5 It should be noted that the General Counsel does not contend that acompanywideunit of RiversideMarketstores,prior to the acquisition of theBi-Lo stores,was inany mannerinappropriateor illegally obtained. PENN TRAFFIC COMPANY195pay these classifications of employees for transportationand relocation costs.Wage rates for meat managers,journeymen,apprenticemeat employees,head floormen,produce managers,assis-tant managers,and store managers are the same for bothRiverside and Bi-Lo markets.The assistant managers andstoremanagers are not bargaining unit employees. Theother above-named classifications are included in the bar-gaining unit,and are not supervisory personnel. Bi-Lowage rates for packers,clerks,prepackers,full and part-time,cashiers,and head cashiers,are lower than the wagerates of the Riverside Markets.However,the wage dispari-tywas established because Respondent could not profit-ably operate the Bi-Lo Markets as discount stores if theypaid the employees the higher wage rates which are paid atthe Riverside Markets.Without the lower Bi-Lo wages, Re-spondent would have been unable to engage in marketingoperations in the Warren-Youngstown area,and would nothave acquired the five Bi-Lo Markets.Fringe benefits are identical for both hourly and salariedemployees at both Bi-Lo and Riverside Markets.All meatdepartment employees in all stores are provided uniforms,and all clerks in all stores are provided with aprons andwinter jackets.Bi-Lo employees in all other classificationsare furnished smocks.Employees in all other stores in theother classifications are given a uniform allowance in lieuof smocks.White uniforms are required at all RiversideMarkets.Only meat department employees in the Bi-LoMarkets wear such uniforms.Pricing policies which are effectuated at each Bi-Lo andRiverside Market are dependent upon competition with thecompetitor markets in the area.However,the Bi-Lo Mar-kets are located within the same pricing zone and the samegeographic area.Advertising is handled from the DuBois,Pennsylvania,headquarters,and advertising is based uponthe same factors as the zone pricing.There are currentlyfour price zones.The five Bi-Lo Markets comprise one ofthe four zones,and the number of price zones have histori-cally fluctuated with market conditions.The various markets are divided also into supervisoryzones.There are currently five market supervisors. Onemarket supervisor is in charge of all five Bi-Lo Markets. Hehas no authority over any other stores.The other marketsupervisors have jurisdiction over anywhere from 2 to 12stores.Market supervisors have stores within the same gen-eral geographic regions,so that they may have easy accessto the stores and may visit them with the least amount ofinconvenience.All market supervisors report to AssistantGeneral Manager Guido Malacarne.Personnel matters arehandled by Personnel Manager Roland Spencer. Both arestationed in DuBois.The duties of the market managers at all stores, bothBi-Lo and Riverside,consist of ordering products, a rou-tine operation which is accomplished in the following man-ner. Employees of a particular store make a periodic noteof the availability of shelf space for a particular item. Theinformation is punched into an MSI ordering system andrelayed over the telephone wires into a computer at theDuBois headquarters. The central warehouse then shipsthe required material to the store at scheduled deliverytimes in accordance with the computer printout. Each storemanager can make the decision to drop an item which isnot selling well. However, the advertising department inDuBois determines when to lower prices for sales. Themanager of a perishable goods department may lower aprice on perishable items in order to alleviate spoilage orwaste which might occur if the items were retained at theirnormal prices.The store managers supervise the day-to-day operationsof their stores,under the supervision of the area marketsupervisors who handle all five Bi-Lo stores and the River-side markets.Store managers also schedule store personneland assign them work subject to the store's staffing planlimitations.Store managers have no authority to establishpersonnel or labor relations'policies,and do not partici-pate in the negotiations of labor relations contracts. Theydo serve in the first step in the grievance procedure.At the DuBois headquarters, there is a manager of gro-cery operations who is responsible for the procurement anddistribution of all groceries in all of Respondent's stores. Amanager of meat operations, a delicatessen manager, abakery manager,and a produce manager have similar re-sponsibilities over all the stores,and, in addition,are ulti-mately responsible for the operations of their respectivedepartments in all stores.The general sales manager coor-dinates all five departments,and essays to achieve opti-mum sales in each department.Regarding the operation of the Bi-Lo Markets,the par-ties stipulated that,when those markets were opened, em-ployees from the Riverside Markets were transferred inboth permanently and temporarily. All management andallmeat managers,assistant meat managers,produce man-agers, and head floormen were promoted to the Bi-LoMarkets from other stores.Employees at the lower levels,i.e.,cashier,clerk,and one prepacker,were brought in onlytemporarily for the opening of the stores.These were con-sidered temporary transfers,and once the new stores wereopened and operating,they returned to their regular stores.Since the openings, several employees have transferred be-tween the Bi-Lo and Riverside Markets.New Employees for the Bi-Lo Markets were obtained inthree ways: (1)most new employees were retained throughthe Ohio Employment Service; (2) some were obtained viaclassified ads in the local newspapers;and, (3)several werehired who walked in off the street and inquired about em-ployment.All hiring began a month before the first of thefiveBi-Lo stores opened.Presently,new employees areprocured through the Ohio Employment Service as well ason a "walk-in" basis, which has become more frequentsince the stores opened.At the time new employees wereinterviewed for employment,those who asked were in-formed that the UFHU was recognized as the collective-bargaining agent for the employees of the five stores in-volved herein.These events occurred in advance of theUFHU meetings with the employees and before authoriza-tion cards were signed for the UFHU.Store managers have the authority to hire only part-timeemployees,and then,only after posting those jobs in allstoreswithin a 15-mile radius. All part-time packers arehired by the store managers at the local level without thenecessity for posting.If a store manager realizes that thepotential work exceeds the man-hours available through 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresent personnel scheduling,he may hire part-time em-ployees to fill the gap,but only after receiving permissionfrom Respondent's personnel manager or the area marketsupervisor.Conversely,if the store manager realizes thatthere is not enough work to go around,he may reduce thenumber of hours of part-time employees.The store manag-er mustcheck withPersonnel Manager Roland Spencer inDuBois before he discharges an employee.Generally, full-time positions are filled by current part-time employeespursuant to the contract bidding procedure from all stores.Employees at the Bi-Lo Markets do not ordinarily inter-change with other Bi-Lo employees or with Riverside em-ployees, although this might occur on a temporary basis tocover vacation periods or to fill a need during some crisis.The current collective-bargaining agreement for the Bi-Lo Markets and Riverside Markets was executed in March,although it was orally agreed to on November 21, 1973,and was scheduled to run from December1, 1973, to May1, 1975. Thecontract was executed and became effectivepriorto the openingof any of thefive Bi-Lo stores. Sincethe dates of opening of the five stores in question,Respon-dent has applied the terms,requirements,and provisions ofthe contract,the Bi-Lo supplement,to the employees atthose installations,and these employees have been re-quired by Respondent to become members of and paydues and initiationfees to UFHU.The bargaining agree-ment contains a recognition clause in which UFHU wasrecognized as the exclusive bargaining agent of the em-ployees at all stores,including the five Bi-Lo stores. Pur-suant to the contract, authorized representatives of UFHUare permitted to enter Respondent's stores for the purposeof investigating grievances or complaints,and to talk toemployees during their nonwork time. The grievance pro-cedures and the 30-day probationary period under the con-tract are the same for all employees in the Bi-Lo and River-sideMarkets.However,the contract does not contain an"accretion"clause.The parties further stipulated that,as each new storenumbered 20 through 39, which includes the five Bi-LoMarkets,was opened,Respondent extended recognition toUFHU coveringthe employees in said stores.UFHU re-ceived and turned over to Respondent the union authoriza-tion cards which were signed by a majority of the employ-ees at those locations.Both the Respondent and UFHUhave consistently interpreted their collective-bargainingagreement as requiring such recognition at newly acquiredfacilities,particularly in view of the practice of initiallystaffing such stores by transferring existing bargaining unitemployees from existing markets.As each new store was acquired,the key bargaining unitpersonnel,namely,the meat manager,assistant meat man-ager,produce manager, and head floorman,have been vol-untarily transferred to those stores from existing store per-sonnel.The available openings at the new stores have beenposted at existing stores and employees are invited to indi-cate a desire to fill these positions.Whenthe five Bi-LoMarkets were to be staffed,such posting was made in allexisting stores.The stipulation entered into by the GeneralCounsel and the Respondent recites innumerable instancesin which unit employees were transferred,through biddingconducted by way of Respondent's personnel office in Du-Bois, Pennsylvania,from Riverside stores to Bi-Lo stores.Continuing the stipulated narrative,the five Bi-Lo storesare located approximately 15 miles from the existing River-sideMarketstorein Brookfield, Ohio, and approximately25 miles from the Sharon, Pennsylvania, store. Other Riv-erside stores of Respondent are as distant as 30 miles fromeach other.Respondent exercises centralized control overemployee-relations for its stores,including the five Bi-Loenterprises.All initial hiring,other than transfers,isdoneby Personnel Manager Roland Spencer,with the assistanceof DistrictManager Robert Hockenberry. Hiring after astore opens canbe performed by thelocal store managerwithin the employee complement established by Spencer.During the new employee's probationary period, the per-sonnel manager checks the employee's resume,references,and the probationary evaluation report prepared by thestore manager,and makes the ultimate decision on whetherthe employee will be retained in Respondent's employ be-yond his or her probationary period. Decisions to dis-charge or discipline an employee are formulated by thepersonnel manager after the area market manager reviewsthe facts and circumstances with the former.Other person-nel policies,i.e.,benefits,work rules,etc., are establishedcentrally at corporate headquartersin DuBois,or throughthe companywide bargaining agreement. A decision as towhether to fill job vacancies lies within the province of thepersonnel manager.If a vacancy is to be filled,it is postedcompanywide for bid. The selection of the successful bid-der is made by the personnel manager,subject to the griev-ance procedure in the collective-bargaining compact.Decisions are made centrally by responsible companyofficials in DuBois,Pennsylvania,to determine the numberand selection of items of merchandise to be sold in eachstore;to ascertainthe makeup of the ad,its placement, andthe prices to be quoted therein; and, to perfect all account-ing procedures and control merchanisms. In addition, cen-tral decisions emanating from headquarters in DuBois de-termine the physical arrangement of . the stores, themaintenance and repair of buildings,matters of sales' pro-motions, warehousing, and deliveries.The parties to this litigation stipulated that no other la-bor organization has claimed to represent a majority of theemployees in the five Bi-Lo stores or in any one of them,6and no union has filed a representation petition with theBoard seeking an election among the employees in thesefive stores or in any one of them. Moreover, so far as thisrecord stands, with the possible exception of Frank LudwigPakalnis, Jr., the RCIA did not represent a solitary em-ployee at a single Bi-Lo store during the times materialherein.As chronicled heretofore, the General Counsel maintainsthat it was offensive to the provisions of Section8(a)(1))and (2) of the statute for Respondent to extend the termsof an existing contract with UFHU to the Bi-Lo stores'employees which contained a union-security provision. Onthe other hand, Respondent asserts that it was privileged to6At the hearing, the RCIA initially objected to thisaspect of the stipula-tion,claiming that it had sent a letter to Respondenton February28 assert-ing that it represented a majority of the employees at an unidentified BI-Lostore.No such letterwas introduced or received into evidence. PENN TRAFFICCOMPANYso because the acquisition of the five stores constituted anaccretion to the existing companywide bargaining unit.In view of the geographic proximity of the Bi-Lo storesto the stores in Brookfield,Ohio,and Sharon,Pennsylva-nia,which is in keeping with the geographic separationwhich has historically existed between Respondent's otherstores;the extent of interchange of employees between allstores owned and operated by Respondent;the centraliza-tion of employee-relations and other business functions atthe headquarters in DuBois,Pennsylvania;the absence ofany bargaining history for the employees in the five Bi-Lomarkets;the fact that no labor organization has petitionedfor an election among the employees in the five Bi-Lostores or in any one of them;and upon the entire record197made herein,I find and conclude that the acquisition ofthe Bi-Lo stores constituted an accretion to the established,existing companywide unit and that an overall unit, includ-ing the Bi-Lo facilities,is appropriate for the purposes ofcollective bargaining within the meaning ofthe Act.I shalltherefore dismiss the complaint filed herein in its entirety?[Recommended Order dismissing complaint omittedfrom publication.]7 Save-On Drugs,Inc.,138 NLRB 1032(1962).In view of my findings and conclusion that the Bi-Lo stores constitute anaccretion to the existing,companywide unit,Ideem it unnecessary to con-sider the General Counsel's contention that various employees at the Bi-LoMarkets might have been urged and solicited by Respondent's supervisorypersonnel to sign UFHU membership cards